Citation Nr: 0311822	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability, and if so, whether service connection 
is warranted.

2.  Entitlement to an increased evaluation for status post 
lateral meniscectomy of the left knee with osteoarthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1966.

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO apparently 
determined the veteran had submitted the requisite new and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for a right knee 
disability.  In addition, the RO denied entitlement to an 
increased evaluation for status post lateral meniscectomy of 
the left knee with osteoarthritis, currently evaluated as 10 
percent disabling.  The issues of entitlement to service 
connection for a right knee disability and entitlement to an 
increased evaluation for the service-connected left knee 
disability will be discussed in the following remand.


FINDINGS OF FACT

1.  By decision dated in September 1966, the RO denied the 
veteran's claim for entitlement to service connection for a 
right knee disability.  He failed to appeal this 
determination.

2.  The additional evidence added to the record since 
September 1966 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The September 1966 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of September 1966 that denied 
entitlement to service connection for a right knee 
disability, new and material evidence sufficient to reopen 
the claim was received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (Effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding his 
claim for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).




Submission of New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

A review of the claims file reveals that in a rating decision 
of September 1966 the RO denied entitlement to service 
connection for a right knee disability on the basis that the 
medical evidence did not show that a current disability 
existed in this joint.  The veteran was notified of this 
decision and his appellant rights by letter of September 1966 
sent to his last reported address.  This address had been 
reported on his compensation examination conducted in August 
1966.  He did not respond to this notification within one 
year.  There is no objective evidence, nor has the veteran 
alleged, that he did not receive the September 1966 
notification.  This decision is final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in September 1966 included the 
veteran's allegations that he suffered with a right knee 
disability due to an in-service injury.  His service medical 
records noted a one-inch scar on his right knee during his 
entrance examination in January 1962.  The outpatient records 
reported injuries to the left knee.  An outpatient record of 
April 1965 reported the veteran's claim of injuring an 
unidentified knee while playing softball and sliding into a 
base.  The assessment was abrasion to the knee.  On his 
separation examination of December 1965, the veteran's lower 
extremities were found to be abnormal.  The examiner 
commented that the left knee would lock at (apparently) 15 
degrees of extension.  A VA orthopedic examination of July 
1966 found no orthopedic condition associated with the right 
knee.  The impression of a right knee X-ray in July 1966 was 
of a negative study.  A VA general medical examination of 
August 1996 found negative results regarding examination of 
the veteran's neurological system.

Since the September 1966 decision, VA has received private 
and VA medical records dated in the 1970s and 1980s noting 
treatment of the veteran's left knee disability.  Beginning 
in a VA orthopedic consultation of June 2000, an impression 
of chondromalacia in the right knee was noted.  The VA 
outpatient records of the 2000s have repeatedly noted 
impressions of chondromalacia and pain in the right knee.  A 
private outpatient record of February 2000 noted the 
physician's comment that the veteran's right knee complaints 
are "very reminiscent of a degenerative tear of the 
meniscus."

The evidence received since September 1966 is new and 
material in that it provides new evidence of a current right 
knee disability.  This evidence was not before VA in 
September 1966 and is probative for the reasons and bases of 
denial.  For this reason, the Board finds that the evidence 
added to the record since September 1966 is so significant 
that it must be considered in order to fairly decide the 
claim.




ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a right knee 
disability having been submitted, the claim is reopened.


REMAND

Service connection for a right knee disorder; Entitlement to 
an increased evaluation for status post lateral meniscectomy 
of the left knee with osteoarthritis, currently evaluated as 
10 percent disabling

This case must be remanded in order to afford the veteran a 
VA examination to assess the current severity of his service-
connected left knee disability and to determine the etiology 
of any right knee disorder, as well as to obtain additional 
relevant records, as set forth below.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Request that the veteran identify the 
name and address of his former employer 
of 28 years working on a "Potage 
mound."  If a response to this request 
is received, contact this employer and 
request a copy of all available medical 
records and/or examination reports and 
any records concerning the veteran's 
early retirement.  All records obtained 
must be associated with the claims file 
2.  Obtain the veteran's medical records 
from the VA Medical Centers in 
Albuquerque, New Mexico, and El Paso, 
Texas, for any treatment for bilateral 
knee disabilities during the period from 
June 2002 to the present time.  
3.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  Please provide the examiner with 
the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.
Concerning the left knee disability, the 
examiner should identify all residuals 
attributable to the veteran's service-
connected status post lateral 
meniscectomy of the left knee with 
osteoarthritis.  The examiner should note 
the range of motion for the left knee 
joint.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.
The examiner should also state whether 
there are frequent episodes of 
"locking", pain, and/or effusion into 
the joint.  The examiner should note 
whether the left knee exhibits any 
recurrent subluxation, lateral 
instability, or any other type of 
instability.  Finally, if instability is 
found in the left knee, the examiner 
should provide an opinion, in his best 
medical judgment, whether this 
instability is slight, moderate, or 
severe in degree.
Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  

Regarding the right knee, the veteran has 
claimed that he injured his right knee 
during his military service in July 1965 
while playing softball and that his 
current right knee disability is related 
to this injury.  His service medical 
records reported treatment for a number 
of left knee injuries.  However, 
consultation in October 1965 included a 
history of a "bilat" knee injury in 
March 1965.  A separation examination of 
December 1965 only reported a chronic 
disability associated with the left knee; 
however, the veteran again gave a history 
of injuring both knees in March 1965.  X-
rays of the knees at that time revealed 
no significant abnormalities.  After 
service, on VA examination in July 1966 
the veteran reported distress in the back 
of the right knee, but no orthopedic 
condition was found.  During his hearing 
on appeal in June 2002, the veteran 
acknowledged a 28-year history of manual 
labor, to include work on a concrete 
floor that he felt was hard on his knees, 
and a hyperextension injury to his right 
knee during the 1980s while fishing.  He 
reported that the treatment records for 
this later injury are no longer 
available.  

After a review of the medical evidence in 
the claims file, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any right knee disorder found to be 
present.  The examiner should state 
whether it is at least as likely as not 
that any currently diagnosed right knee 
disorder found to be present had its 
onset during active service or is related 
to any in-service disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
5.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.    

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

